11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Derrick Polly
Appellant
Vs.                   No. 11-01-00184-CV B Appeal from Dawson County
Melinda Drake
Appellee
 
Derrick Polly filed suit against Melinda
Drake, who is an employee of the Preston E. Smith Unit of the Texas Department
of Criminal Justice - Institutional Division, and against Gloria Vera, who is
the Dawson County Clerk.  Drake filed a
motion to dismiss which the trial court granted.  Polly perfected this appeal from the order granting Drake=s motion to dismiss.  We dismiss the appeal.
The April 18, 2001, order disposes only of
Polly=s action against Drake.  Polly=s action against Vera has not been severed or disposed of in any
way.  Therefore, the April 18 order is
not a final, appealable order, and we dismiss this appeal for want of
jurisdiction.
 
PER CURIAM
 
September 6, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.